UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1128


ADOL T. OWEN-WILLIAMS, JR.,

                Plaintiff - Appellant,

          v.

CHRISTOPHER CYRAN, (#7816); CITY OF GAITHERSBURG, INC.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-03354-PJM)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adol T. Owen-Williams, Jr., Appellant Pro Se.                Kevin Bock
Karpinski, Michael B. Rynd, KARPINSKI, COLARESI          &    KARP, PA,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adol Owen-Williams, Jr., appeals the district court’s

order denying his motion to reopen or reconsider the district

court’s order denying relief on his 42 U.S.C. §§ 1981, 1983

(2006)   complaint.       We   have    reviewed   the   record   and   find    no

reversible error.        Accordingly, we affirm the district court’s

order.     Owen-Williams v. Cyran, No. 8:11-cv-03354-PJM (D. Md.

Jan. 10, 2014).          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented     in    the

materials      before   this   court   and   argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        2